Title: Thomas Jefferson to Thomas C. Flournoy, 1 October 1812
From: Jefferson, Thomas
To: Flournoy, Thomas C.


          Sir Monticello Oct. 1. 12.
           Your letter of Aug. 29. is just now recieved, having lingered long on the road. I owe you much thankfulness for the favorable opinion you entertain of my services, & the assurance expressed that they would again be acceptable in the Executive chair. but Sir, I was sincere in stating age as one of the reasons of my retirement from office, beginning then to be conscious of it’s effects, and now much more sensible of them. senile inertness is not what is to save our country, the conduct of a war requires the vigour & enterprize of younger heads. all such undertakings therefore are out of the question with me. and I say so with the greater satisfaction when I contemplate the person to whom the Executive powers were handed over. you probably do not know mr Madison personally, or at least intimately as I do. I have known him from 1779. when he first came into the public councils; and from three & thirty years trial, I can say conscientiously that I do not know in the world a man of purer integrity, more dispassionate, disinterested, & devoted to genuine republicanism; nor could I, in the whole scope of America & Europe point out an abler head. he may be illy seconded by others, betrayed by the Hulls & Arnolds of our country, for such there are in every country; and with sorrow & suffering we know it. but what man can do will be done by mr Madison. I hope therefore there will be no difference among republicans as to his re-election: and we shall know his value when we have to give him up, and to look at large for his successor. with respect to the unfortunate loss of Detroit and our army, I with pleasure see the animation it has inspired thro’ our whole country, but especially thro’ the Western states, & the determination to retrieve our loss & our honor by increased exertions. I am not without hope that the Western efforts under Genl Harrison may oblige the enemy to remain at their upper posts, & give Dearborn a fair opportunity to strike a blow below.  a possession of the river from Montreal to the Chaudiere, gives us the upper country of course, & closes for ever the scenes of the Tomahawk & scalping knife. Quebec is impregnable; but it is also worthless, and may be safely left in their hands to fall of itself. the vigorous minds & bodies of our country men leave me no fear as to ultimate results. in this confidence I resign myself to the care of those whom in their younger days I assisted in taking care of, and salute you with assurances of esteem & respect.
          
            Th:
            Jefferson
        